 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 1 of 63



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND




LA UNIÓN DEL PUEBLO ENTERO, et
al.,

                 Plaintiffs,

        v.                                  No. 8:19-cv-02710-PX-PAH-ELH

DONALD J. TRUMP, in his official ca-
pacity as President of the United States,
et al.,

                 Defendants.




                  DECLARATION OF ALBERT E. FONTENOT, JR.
     Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 2 of 63



          I, Albert E. Fontenot, Jr., make the following Declaration pursuant to 28 U.S.C. §

1746, and state that under penalty of perjury the following is true and correct to the best

of my knowledge and belief:

I.          EXECUTIVE SUMMARY

          1.         I am the Associate Director for Decennial Census Programs at the U.S. Cen-

sus Bureau, and I submit this declaration to:

      •        Explain the magnitude, complexity, and planning involved in the 2020 decennial
               census, including the tightly integrated nature of census operations and pro-
               cessing;

      •        Detail the changes made to the original design in light of the COVID-19 pandemic;
               and

      •        Discuss the impacts of extending field operations past their current end date of
               September 30, 2020.


II.            QUALIFICATIONS

          2.         I am the Associate Director for Decennial Census Programs, in which ca-

pacity I serve as adviser to the Director and Deputy Director of the Census Bureau on

decennial programs. In this role, I provide counsel as to the scope, quality, management

and methodology of the decennial census programs; provide executive and professional

leadership to the divisions and central offices of the Decennial Census Programs Direc-

torate; and participate with other executives in the formulation and implementation of

broad policies that govern the diverse programs of the Census Bureau. I have served in

this capacity since November 12, 2017.



                                                   1
  Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 3 of 63



     3.      I began my career with the Census Bureau after retiring from a successful

40-year career as a senior executive in the private sector with midsize manufacturing

companies where I was responsible for providing visionary leadership, developing inno-

vative corporate growth and development strategies. I served as Vice President of Mar-

keting, Vice President of Research and Development, and, for the last 14 years, as

President and Chief Executive Officer.

     4.      In addition to a successful corporate career I served as Adjunct Professor in

the MBA program in the Keller Graduate School of Management from 2005–2013 where

I taught Leadership and Organizational Development, Marketing Management, Corpo-

rate Finance, Statistics, and Marketing. I earned a BA in management and MBA in man-

agement and finance from DePaul University and Doctor of Ministry in pastoral ministry

from Bethel Theological Seminary

     5.      I served as a as a commissioned officer in U. S. Army and was decorated in

combat in Vietnam. After leaving active service, I remained in the US Army reserve at-

taining the rank of Major.

     6.      After retirement from private sector corporate management, I began my ca-

reer with the Census Bureau in 2009 as a Field Operations Supervisor in Southern Cali-

fornia for the 2010 Census. I quickly rose through the ranks and managed the Non-

response follow-up operations for the 2010 Census as Area Manager responsible for cen-

sus activities in Los Angeles County, the State of Hawaii, San Bernardino County and



                                           2
  Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 4 of 63



Riverside County California. After 2010, I served in positions of increasing responsibility

as Survey Supervisor, Senior Supervisory Survey Statistician, Assistant Regional Director

for the Los Angeles Region, and Regional Director for the Chicago Region. I moved from

the field to the Census Bureau headquarters to assume the position as Chief of the Field

Division and subsequently Assistant Director of Field Operations, Assistant Director for

Decennial Census Operations, then Associate Director for the Decennial Census.

       7.       From 2012–16, I represented the Field Directorate on the team that devel-

oped and wrote the Operations plan for the 2020 Decennial Census.

       8.       I have in-depth firsthand knowledge about the planning, management, and

execution of Census Bureau field operations and effective mission-oriented leadership. I

serve as the Chairman of the Census Crisis Management Team; I served as a member of

the 2020 Census Design Executive Guidance Group; I am a member of the Census Data

Quality Executive Guidance Group; and I chair the 2020 Census Operations Planning

Group. Additionally, I represent the Decennial Census Program in our engagement with

two of the three committees that advise the Census Bureau: the Census Scientific Advi-

sory Committee and the National Advisory Committee.

III.        A COMPLEX DESIGN AND BUDGET FOR THE 2020 CENSUS

       9.       The Census Bureau goes to extraordinary lengths to count everyone living

in the country once, only once, and in the right place, including those in hard-to-count




                                             3
  Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 5 of 63



populations. This is the core mandate of the Census Bureau, and has been the most sig-

nificant factor informing every decision made in designing, planning, testing, and exe-

cuting the decennial Census.

     10.     The Census Bureau’s mandate in conducting the decennial census is to

count everyone living in the United States, including the 50 states, the District of Colum-

bia, and the territories of Puerto Rico, American Samoa, Commonwealth of the Northern

Mariana Islands, Guam, and U.S. Virgin Islands. To that end, we expend significant

funds, efforts, and resources in capturing an accurate enumeration of the population, in-

cluding those who are hard to count. In particular, the 2020 Census operational design

considers population groups that have historically been hard to count, as well as popu-

lation groups that may emerge as hard to count.

     11.     The planning, research, design, development, and execution of a decennial

census is a massive undertaking. The 2020 decennial census consists of 35 operations

utilizing 52 separate systems. We monitor and manage the status and progress of the

2020 Census—the operations and systems in large part using a master schedule, which

has over 27,000 separate lines of census activities. Thousands of staff at Census Bureau

headquarters and across the country support the development and execution of the 2020

census operational design, systems, and procedures. In addition, the 2020 Census re-

quires the hiring and management of hundreds of thousands of field staff across the coun-

try to manage operations and collect data in support of the decennial census.



                                            4
  Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 6 of 63



     12.      The 2020 Census operational design is tailored to enumerate all persons,

including hard-to-count populations. Almost every major operation in the 2020 Census

contains components designed to reach hard-to-count populations. This includes: census

outreach, census content and forms design, finding addresses for enumeration, field in-

frastructure, multiple modes for self-response, Non-Response Follow-Up (NRFU) opera-

tions that enumerate households that did not self-respond to the census, and other

operations designed specifically for the enumeration of population groups that have been

historically hard to count. The best explanation of the many integrated operations de-

signed to reach these populations is set forth in Appendix B to Version 4.0 of the 2020

Census Operation Plan, available at https://www.census.gov/programs-surveys/decen-

nial-census/2020-census/planning-management/planning-docs/operational-plan.html.

Examples include:

      •    Verifying address lists using address data provided by community organiza-
           tions, satellite technology, and in-person address listers checking addresses in
           communities nationwide;

      •    In-person enumeration using paper questionnaires in areas such as Remote
           Alaska;

      •    Hand-delivering 2020 Census materials to areas impacted by natural disasters,
           such as those impacted by Hurricane Michael in Florida;

      •    Conducting a special operation to count persons in “Group Quarters.” Group
           Quarters include places such as college or university student housing, nursing
           homes, and corrections facilities;

      •    Working with local partners to identify locations, like shelters and soup kitch-
           ens, to best count people experiencing homelessness; and



                                             5
  Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 7 of 63



      •     Creating culturally relevant advertisements targeting hard-to-count communi-
            ties.

     13.       The Operational Plan cited above is an overall plan that integrates numer-

ous sub-operations. Details on most of these sub-operations can be found on our website

at https://www.census.gov/programs-surveys/decennial-census/2020-census.html.          A

partial list of the major operations for which we have posted detailed operations plans

includes:

      a. Count Review

      b. NRFU

      c. Integrated Communications Plan

      d. Intended Administrative Data Use

      e. Formal Privacy Methods

      f. Post Enumeration Survey (PES)

      g. Integrated Partnership and Communications

      h. Count Question Resolution

      i. Forms Printing and Distribution

      j.    Response Processing

      k. Evaluations and Experiments

      l. Counting Federally Affiliated Americans Overseas

      m. Field Infrastructure and Logistics

      n. Data Products and Dissemination


                                              6
  Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 8 of 63



      o. Geographic Delineations

      p. Local Update of Census Addresses Operation

      q. Update Enumerate Operations

      r. Archiving

      s. Internet Self Response

      t. Non-ID Processing

      u. Update Leave

      v. Address Canvassing

     14.     The Census Bureau obtained approval under the Paperwork Reduction Act

from the Office of Management and Budget for the data collections involved in the 2020

Census. The Operational Plan is a project management document and, as in prior cen-

suses, we did not obtain clearance for it. We presented information about our plans as

we developed them in quarterly public Project Management Reviews, and we obtained

input on our plans from both our Census Scientific Advisory Committee and National

Advisory Committee. We consulted with other agencies throughout the decade about

data security, postal delivery, acquisition of records, and the like, though we did not ask

other agencies to review or approve our project management plans.

     15.     We allocate vast resources to ensure as complete and accurate a count as

possible. Research and testing, in addition to the Census Bureau’s collective knowledge

and experiences, has resulted in an effective approach to reach all population groups.



                                            7
  Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 9 of 63



     16.      The complexity and inter-related nature of census operations is echoed in

the budget for the 2020 Census. The overall budget estimate for the 2020 Census—cov-

ering fiscal years 2012 to 2023—is $15.6 billion. This represents enough funding to suc-

cessfully complete the 2020 Census in virtually all possible scenarios, including the

current challenging circumstances. In fact, the Government Accountability Office (GAO)

recently reviewed this budget estimate1 and determined that, as of January 2020, the es-

timate substantially or fully met GAO’s standards and best practices for a reliable cost

estimate in terms of credibility, accuracy, completeness, and documentation quality. It is

rare for civilian agencies to be so designated, and we are proud that the Census Bureau

has achieved this status.

     17.      As of this writing, the Census Bureau has been appropriated in aggregate

just under $14 billion to use for the 2020 Census, covering fiscal years 2012 through 2020.

This is $4.4 billion greater in appropriated dollars than the $9.6 billion actually expended

from fiscal years 2002 to 2010 for the 2010 Census.

     18.      Combined, prior to the COVID-19 pandemic operational adjustments, there

remain just over $2 billion in contingency funds that have been appropriated, but which

we have not needed to use. With only minimal exceptions, Congress appropriated these




     1This is known as the 2020 Census Life Cycle Cost Estimate (LCCE) Version 2.0. An
executive summary of that estimate is publicly available at https://www2.cen-
sus.gov/programs-surveys/decennial/2020/program-management/planning-docs/life-
cycle-cost-estimate_v2.pdf.


                                             8
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 10 of 63



funds to allow us to flexibly and quickly respond to any and all risks to the 2020 Census

that might be realized and have an impact on the operations.

      19.       That is exactly what the Census Bureau has done in these challenging times.

We have always planned to exhaust any resources necessary to fulfill the Census Bu-

reau’s mission in counting everyone living in the United States once, only once, and in

the right place. In all scenarios, the focus of our resources includes the hard-to-count. We

have designed and implemented the 2020 Census to enumerate the most willing and able

to respond in our most efficient and cost effective manner, thereby freeing the majority

of our resources to reach hard-to-count communities using a bevy of techniques specifi-

cally tailored to reach them.

IV.         CENSUS STEP 1: LOCATING EVERY HOUSEHOLD IN THE UNITED STATES

      20.       The first operational step in conducting the 2020 Census was to create a

Master Address File (MAF) that represents the universe of addresses and locations to be

counted in the 2020 Census. This operation constitutes a significant part of the 2020 Cen-

sus, and our plans to enumerate every resident once, only once, and in the right place.

      21.       A national repository of geographic data—including addresses, address

point locations, streets, boundaries, and imagery—is stored within the Census Bureau’s

Master Address File/Topologically Integrated Geographic Encoding and Referencing

(MAF/TIGER) System. The MAF/TIGER System provides the foundation for the Census

Bureau’s data collection, tabulation, and dissemination activities. It is used to generate



                                              9
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 11 of 63



the universe of addresses that will be included in a decennial census. Those addresses

are then invited to respond, typically through an invitation in the mail. The MAF/TIGER

System is used to control responses as they are returned to the Census Bureau and to

generate a list of nonresponding addresses that will be visited in person. Finally, the

MAF/TIGER System is used to ensure that each person is tabulated to the correct geo-

graphic location as the final 2020 Census population and housing counts are prepared.

     22.      For all of these reasons, the Census Bureau implemented a continuous pro-

cess for address list development in preparation for the 2020 Census. There are two pri-

mary components to address list development—in-office development and in-field

development. In-office development involves the regular, on-going acquisition and pro-

cessing of address information from authoritative sources, such as the U.S. Postal Service

(responsible for delivering mail to addresses on a daily basis), and tribal, state, and local

governments (responsible for assignment of addresses to housing units). In-field address

list development involves individuals traversing a specified geographic area and validat-

ing or updating the address list based on their observations and, if possible, interaction

with residents of the housing units visited.

     23.      Between 2013 and 2019, the Census Bureau accepted nearly 107 million ad-

dress records from government partners. Over 99.5 percent of those records matched to

addresses already contained in the MAF, many of which were obtained from the U.S.




                                               10
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 12 of 63



Postal Services’ Delivery Sequence File (DSF). The remaining 0.5 percent of address rec-

ords from partner governments represented new addresses and were used to update the

MAF. In addition, partners submitted over 75 million address points that were either

new or enhanced existing address point locations in TIGER. Over 257,000 miles of roads

were added to TIGER using data submitted by partners.

     24.     For the third decade, as mandated by the Census Address List Improve-

ment Act of 1994, the Census Bureau implemented the Local Update of Census Addresses

(LUCA) Program to provide tribal, state, and local governments an opportunity to review

and update the Census Bureau’s address list for their respective jurisdictions. In 2018,

participants from over 8,300 entities provided 22 million addresses, of which 17.8 million

(81 percent) matched to addresses already in the MAF. The Census Bureau added 3.4

million new addresses to the MAF, nationwide, as a result of LUCA.

     25.      Between September 2015 and June 2017, the Census Bureau conducted a

100 percent in-office review of every census block in the nation (11,155,486 blocks), using

two different vintages of imagery (one from 2009, which was contemporary with the tim-

ing of address list development and Address Canvassing for the 2010 Census, and one

concurrent with the day on which in-office review occurred) and housing unit counts

from the MAF. The 2009-vintage imagery was acquired from a variety of sources, includ-

ing the National Agricultural Imagery Program as well as publicly available imagery

from state and local governments. Current imagery was acquired through the National



                                            11
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 13 of 63



Geospatial Intelligence Agency’s Enhanced View Program, through which federal agen-

cies can access imagery of sufficiently high quality and resolution to detect individual

housing units and other structures, driveways, roads, and other features on the land-

scape.

     26.      During the in-office review, clerical staff had access to publicly available

street-level images through Google Street View and Bing StreetSide, which provided the

ability to see the fronts of structures, as if standing on the sidewalk. The technicians cat-

egorized blocks as passive, active, or on-hold. Passive blocks represented stability, mean-

ing the technician verified the currency and accuracy of housing data in the office. Active

blocks represented evidence of change and/or coverage issues in the MAF. On-hold

blocks represented a lack of clear imagery. In these latter two instances, In-Field Address

Canvassing was required. At the end of the initial review in June 2017, 71 percent of

blocks were classified as passive, suggesting a need for in-field review of only 29 percent

of blocks.

     27.      However, since the 2020 Census was still several years away when In-Office

Address Canvassing completed its initial review of the nation, the Census Bureau con-

tinued the in-office review to ensure the MAF was keeping up with changes on the

ground. The Census Bureau used information from the U.S. Postal Services’ DSF and

partner governments to identify areas experiencing recent change and triggered these

areas for re-review. Between July 2017 and March 2019, the additional review resulted in



                                             12
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 14 of 63



the categorization of nearly 87.9 percent of the 11.1 million census blocks as passive, in-

dicating a need for in-field review of only 12.1 percent of census blocks.

     28.      In-Field Address Canvassing occurred between August 2019 and October

2019. Of the 50,038,437 addresses in the universe, fieldwork validated 44,129,419 ad-

dresses (88.2 percent). The remainder were removed from the universe as deletes, dupli-

cates, or non-residential addresses.    There were 2,685,190 new addresses identified

during fieldwork, of which 1,553,275 matched addresses already in the MAF as a result

of contemporaneous in-office update processes. In other words, even the hardest to count

areas that required fieldwork to verify the addresses, resulted in only a small percentage

of additions to the existing MAF.

     29.      The design for address list development in the decade leading up to the

2020 Census was the most comprehensive in history. Extensive partnerships with tribal,

federal, state, and local governments provided multiple opportunities to validate and up-

date the MAF using the most authoritative sources available. This process of continual

assessment and update using partner-provided data created a strong foundation on

which to implement the use of satellite imagery to validate existing addresses or detect

change during In-Office Address Canvassing. This suite of in-office methods allowed the

Census Bureau to focus In-Field Address Canvassing resources in the hardest to validate

census blocks.




                                            13
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 15 of 63



     30.        The MAF/TIGER System created the foundation for the 2020 Census. The

Census Bureau believes that the Census Bureau’s MAF/TIGER System is the most com-

plete and accurate in history.

V.     CENSUS STEP 2: ENCOURAGING SELF-RESPONSE THROUGHOUT THE 2020 CENSUS

     31.        In order to encourage everyone in the United States to self-respond, the

Census Bureau designed, tested, and implemented and Integrated Communications Pro-

gram, the IPC. The two major components of this program are the ICC, the Integrated

Communications Contract, and the IPP, the Integrated Partnership Program.

           A.       Advertising and Media

     32.        The ICC is the major contract that supports all components of the commu-

nications campaign for the 2020 Census. For the 2020 Census, the push to educate people

and motivate response to the 2020 Census represented the largest advertising campaign

in U.S. government history.

     33.        The budget for the 2020 Integrated Communications Contract is currently

funded at a higher level than in the 2010 Census, adjusted for both inflation and popula-

tion growth. The cost of the 2010 Census Integrated Communications Contract, in 2020

constant dollars, would be $456 million, while the Census Bureau currently plans to

spend approximately $695 million on the 2020 Census Integrated Communications Con-

tract. The $695 million spent on the communications program will mean an 18% increase

in per-person spending over the 2010 amount.



                                            14
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 16 of 63



     34.      To run the ICC in connection with the Census Bureau, a contract was

awarded to VMLY&R, a major legacy-advertising firm with over 80 years of experience.

Known as Team Y&R, or TYR, by the Census Bureau, the contracting team includes 13

subcontractors. TYR includes firms with expertise in reaching and working with the ma-

jor audiences that will receive advertising through the media outlets directed toward

their population groups, including the Black/African American, Hispanic/Latino, Asian,

American Indian and Alaska Native, and Native Hawaiian and Other Pacific Islander

populations. By relying on firms with these individual skill sets, the Census Bureau was

able to better tailor the media and messaging toward individual groups and gauge the

response before going live with the advertising. It also allowed for more creative risk-

taking, and less of a one-size-fits-all approach.

     35.      Every part of the 2020 Census communications program was grounded in

research. Based on the commitment to being a data driven campaign, beginning in 2018,

we extensively researched how people perceived the census and what would motivate

them to complete it. Models were developed to predict areas and audiences of low re-

sponse across the country. These models were then translated into “low response scores”

that help the Census Bureau anticipate respondent behavior so that messaging, media,

and other communications activities could be deployed to maximize impact.

     36.      As a result of that research, we mounted a media campaign with stories in

news media across the country in print, social, and digital media. The campaign was



                                             15
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 17 of 63



tested in over 120 focus groups across the country, and driven by efforts to reach histori-

cally undercounted audiences. More than 1,000 advertisements, in English and 43 other

languages, were developed to communicate the importance of responding to the 2020

Census. This compares to roughly 400 separate creative pieces created in 2010. A sample

of these creative pieces can be seen on the Census Bureau’s YouTube channel website.

     37.      On March 29, 2019, the Census Bureau launched 2020census.gov—a key in-

formation hub about the census, how to complete it, and how it will affect communities

across the country. Three days later, on April 1, 2019, we held a press conference to unveil

the campaign platform: "Shape Your Future. START HERE." On January 14, 2020, we

unveiled highlights of the public education and outreach campaign. That same day, we

began airing ads to reach 99 percent of the nation's 140 million households, including

historically undercounted audiences and those that are considered hard to reach.

     38.      The massive multimedia campaign sought to engage stakeholders and part-

ners, support recruitment efforts and the Statistics in Schools program, and communicate

the importance of the census through paid advertising, public relations, social media con-

tent, and the new web site. This was the first census where we made a significant invest-

ment in digital advertising, and spending time and resources targeting online sites

including Facebook, Instagram, paid search engines, display ads, and programmatic ad-

vertising.




                                            16
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 18 of 63



     39.        The push to have a greater digital presence allowed the Census Bureau to

reach a mobile audience, tailor messages, micro-target, and shift campaign ads and mes-

sages as needed. Online media, particularly search engines and social networking sites,

made up a significant portion of digital connections. Nearly every person living in the

United States was reached an average of 40 times throughout the campaign, from televi-

sion, radio, newspaper and online ads, as well as outdoor locations such as billboards

and bus stops.

     40.        The Census Bureau adapted its outreach strategies in response to delayed

census operations due to COVID-19, increasing advertising and outreach to specific areas

of the country with lower response rates. We quickly adjusted our messaging, pivoting

from our original campaign to encourage people to respond online from the safety of

their own homes. The use of micro-targeting allowed the Census Bureau to tailor its

messaging, including directing appropriate messages to hard-to-reach communities and

those who distrust government, both of which have been traditionally undercounted.

This targeting continues through NRFU as we encourage the public to cooperate with

enumerators. This targeting has allowed us to make each dollar spent on the advertising

campaign more effective than in any previous census.

           B.       Partnerships with Community Organizations

     41.        The second major element of the Integrated Communications Program is

partnerships. There are two prongs to the Partnership Program, the National Partnership



                                            17
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 19 of 63



Program that works from Census Bureau headquarters mobilizing national organiza-

tions, and the Community Partnership and Engagement Program, that works through

the regions at the local level to reach organizations that directly touch their communities.

The National Partnership Program and Community Partnership and Engagement Pro-

gram are more integrated than ever before, and numbers involved for both programs

significantly exceed the totals reached in prior censuses.

     42.      Census partners include national organizations like the National Urban

League, the Mexican American Legal Defense Fund, the National Association of Latino

Elected Officials (NALEO), the National Association for the Advancement of Colored

People (NAACP), and the U.S. Chambers of Commerce. Major corporations also become

census partners. At the local level, partners can be churches, synagogues and mosques,

legal aid clinics, grocery stores, universities, colleges, and schools.

     43.      Partners are the trusted voices in their communities; they have a profound

impact on those who listen when they say the census is important and safe. We depend

on our partners to seal the deal with communities that may be fearful or distrustful of the

government. Even with all the Census Bureau’s innovation and improvements to the

self-response system, we have learned—and confirmed through research—that when

communities and leaders recognize the importance of participating in the census, this

message is better conveyed to households within those communities. The best, most

trusted information comes from a person of trust.



                                              18
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 20 of 63



VI.         CENSUS STEP 3: SELF-RESPONSE

      44.       The design of the 2020 Census depends on self-response from the American

public. In an effort to ensure the most efficient process to enumerate households, the

Census Bureau assigns every block in the United States to one specific type of enumera-

tion area (TEA). The TEA reflects the methodology used to enumerate the households

within the block. There are two TEAs where self-response is the primary enumeration

methodology: TEA 1 (Self-Response) and TEA 6 (Update Leave).

      45.       TEA 1 uses a stratified self-response contact strategy to inform and invite

the public to respond to the census, and to remind nonresponding housing units to re-

spond. Invitations, reminders, and questionnaires will be delivered on a flow basis unless

a household responds. These mailings are divided into two panels, Internet First and

Internet Choice. Internet First emphasizes online response as the primary self-response

option. Mailings to the Internet First panel begin with an invitation letter that alerts the

housing unit to the beginning of the 2020 Census and provides the Census ID, 2 the URL

for the online questionnaire, and information for responding by phone.

      46.       Internet Choice is targeted to areas of the nation that we believe are least

likely to respond online. Historical response rates from other Census Bureau surveys,




      2A Census ID is a unique identifier assigned to each address in a decennial census;
the Census ID is used to track whether an address has self-responded or to track the ad-
dress through nonresponse data collection and, ultimately through response processing
and data tabulation.


                                             19
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 21 of 63



internet access and penetration, and demographics are used to determine those areas

least likely to respond online. Mailings to the Internet Choice panel begin with an invi-

tation letter that alerts the housing unit to the beginning of the 2020 Census and provides

the Census ID and the URL for the online questionnaire, information for responding by

phone, and also a paper questionnaire. Housing units in Internet Choice areas have the

choice to respond on paper beginning with the initial contact. All nonresponding housing

units, regardless of panel, receive a paper questionnaire after the initial mailing and two

separate reminder mailings.

     47.      Update Leave (TEA 6) is conducted in areas where the majority of the hous-

ing units do not have mail delivery to the physical location of the housing unit, or the

mail delivery information for the housing unit cannot be verified. The purpose of Update

Leave is to update the address list and feature data, and to leave a 2020 Census Internet

Choice package at every housing unit. The major difference from TEA 1 is that a Census

Bureau employee, rather than a postal carrier, delivers the 2020 Census invitation to re-

spond, along with a paper questionnaire. Housing units also have the option to respond

online or by phone.

     48.      Self-response began in March 2020 and will continue until the end of data

collection. The total self-response period for the 2020 Census will be longer than the 2010

self-response period.




                                            20
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 22 of 63



VII.          CENSUS STEP 4: NONRESPONSE FOLLOWUP (NRFU)

        49.      NRFU is the field operation designed to complete enumeration of nonre-

sponding housing unit addresses. The primary purpose of NRFU is to conduct in-person

contact attempts at each and every housing unit that did not self-respond to the decennial

census questionnaire.

        50.      After giving everyone an opportunity to self-respond to the census, census

field staff (known as enumerators), attempt to contact nonresponding addresses to deter-

mine whether each address is vacant, occupied, or does not exist, and when occupied, to

collect census response data. Multiple contact attempts to nonresponding addresses may

be needed to determine the housing unit status and to collect decennial census response

data.

        51.      The 2020 Census NRFU operation is similar to the 2010 Census NRFU op-

eration, but improved. In both the 2010 Census and the 2020 Census, cases in the NRFU

workload are subject to six contact attempts. In both the 2010 and 2020 NRFU, the first

contact attempt is primarily an in-person attempt. In the 2010 Census, these six contact

attempts could be conducted as three in-person attempts and three attempts by tele-

phone. By comparison, each contact attempt in the 2020 Census NRFU will be either a

telephone or an in-person contact attempt (however the vast majority of attempts will be

in-person).




                                              21
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 23 of 63



       52.    In both the 2010 Census and 2020 Census NRFU, if upon the first contact

attempt an enumerator determines an address is occupied and the enumerator is able to

obtain a response for the housing unit, then the housing unit has been counted, and no

follow-up is needed.

       53.    If upon the first contact attempt, the enumerator is not able to obtain a re-

sponse, the enumerator is trained to assess whether the location is vacant or unoccupied.

Enumerators will use clues such as empty buildings with no visible furnishings, or vacant

lots, to identify an address as vacant or non-existent.

       54.    In both the 2010 and 2020 Census, a single determination of a vacant or

nonexistent status was not sufficient to remove that address from the NRFU workload; a

second confirmation is needed. If a knowledgeable person can confirm the enumerator’s

assessment, the address will be considered vacant or non-existent and no additional con-

tact attempts are needed. A knowledgeable person is someone who knows about the

address as it existed on census day or about the persons living at an address on census

day. A knowledgeable person could be someone such as a neighbor, a realtor, a rental

agent, or a building manager. This knowledgeable person is known as a proxy respond-

ent.

       55.    If a knowledgeable person cannot be found to confirm the status of vacant

or non-existent, use of administrative records may provide confirmation of the enumer-

ator’s assessment. The Census Bureau does not rely on a single administrative records



                                             22
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 24 of 63



source to determine an address is vacant or non-existent. Rather, multiple sources are

necessary to provide the confidence and corroboration before administrative records are

considered for use. When used in combination with an enumerator’s assessment of va-

cant or non-existent, corroborated administrative records provide the second confirma-

tion that a nonresponding address is vacant or non-existent.

     56.     If upon the first in-person contact attempt, the enumerator believes the ad-

dress is occupied but no knowledgeable person is available to complete the enumeration,

and the Census Bureau has high quality administrative records from trusted sources, the

Census Bureau will use the administrative records to complete the enumeration. We

consider administrative records to be of high quality if they are corroborated with multi-

ple sources. Examples of high-quality administrative records include Internal Revenue

Service Individual Tax Returns, Internal Revenue Service Information Returns, Center for

Medicare and Medicaid Statistics Enrollment Database, Social Security Number Identifi-

cation File, and 2010 Census data.

     57.     Regardless of whether administrative records are used as a confirmation of

vacancy or non-existent status or for the purposes of enumerating an occupied housing

unit, the Census Bureau will, as a final backstop, send a final mailing encouraging occu-

pants, should there be any, to self-respond to the 2020 Census.




                                           23
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 25 of 63



     58.      The vast majority of nonresponding addresses in the NRFU workload will

require the full battery of in-person contact attempts to determine the status of the non-

responding address (vacant, occupied, does not exist) and to collect 2020 Census response

data. The full battery of in-person contact attempts also includes the ability to collect

information about persons living in a nonresponding housing unit from a proxy respond-

ent on the third unsuccessful attempt to find residents at that address.

     59.      The Census Bureau designed the 2020 Census NRFU operation to leverage

automation and technological advances to control and track the NRFU workload and im-

prove the efficiency of enumerators and the process of collecting census responses. The

2020 Census design for NRFU replaces paper-based NRFU operations used in past Cen-

suses, providing a faster, more accurate, more efficient and more secure means of data

collection.

     60.      The Census Bureau has developed a robust and modern Field Operational

Control System to handle many tasks and makes many decisions historically made by

individuals. The Field Operational Control System creates daily enumerator workloads

using an optimizer that takes into account the location of cases in the workload, the num-

ber of attempts a case has received, the time of day to contact an address to maximize

response, travel time and mileage from case to case, the location of enumerators, and the

hours each enumerator is available to work for a given day.       Cases are sorted in the

optimal order to ensure enumerators travel to their cases and conduct interview attempts



                                            24
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 26 of 63



in the most efficient manner possible. Workloads are generated each night and transmit-

ted to enumerators to work the next day.

     61.      Enumerators use government furnished iPhones to receive daily assign-

ments and to collect census data. Use of iPhones and the capabilities afforded by auto-

mation allow for near real-time case status updates, transmission of response data, and

increased enumerator efficiency. Enumerators receive daily workloads of nonrespond-

ing addresses, as generated by the optimizer. Enumerators work the addresses in the

order prescribed by the optimizer, to determine the Census Day status of the housing

unit and, when occupied, to enumerate the housing unit. The data collection application

on the iPhone guides the enumerators through their activities for completing interviews.

It provides enumerators with scripting for the introduction and the specific census ques-

tions and provides extensive help screens for answering questions a respondent may ask

during the interview. At the end of each day, enumerators uses case management capa-

bilities on their iPhone to enter work availability for the upcoming five days, as well as

to enter/verify payroll information, including hours worked, mileage, and other expenses

incurred during their shift.

     62.      To summarize, the operational design for NRFU evolved over the course of

the decade. Use of administrative records, field management structures, systems, proce-

dures, data collection tools and techniques were proven in tests occurring in 2013, 2014,

2015, 2016, and 2018.



                                           25
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 27 of 63



 VIII.     CENSUS STEP 5: QUALITY CONTROL DURING DATA COLLECTION

     63.      The Census Bureau is committed to a quality NRFU operation and has in

place several programs to monitor and promote a quality data collection, such as the

NRFU Reinterview Program, the Decennial Field Quality Monitoring Operation, and the

Coverage Improvement Operation.

     64.      The NRFU Reinterview Program involves contacting a small number of

households to conduct another interview—to help us ensure that enumerators are con-

ducting their jobs correctly and are not falsifying responses. We have streamlined this

operation as part of the Replan, using information collected from the mobile devices used

by enumerators. The data from these mobile devices tell us where the enumerators were

physically located while they were conducting the interviews, how long they spent on

each question in the interview, time of day of the interview, and other detail data about

the interview process. Having this information—which is new for the 2020 Census—

provides management with information on how the census takers are doing their jobs,

and allows us to select reinterview cases in a targeted fashion.

     65.      A second quality check program, new for the 2020 Census, is the Decennial

Field Quality Monitoring operation. This operation monitors overall adherence to field

procedures in order to identify unusual patterns. We used this near real-time data anal-

ysis successfully during the Address Canvassing operation in 2019, and it is currently




                                            26
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 28 of 63



active in the NRFU operation. The goal of the program is to identify and investigate po-

tential quality issues. In this program we examine data from individual field represent-

atives and larger scale data, scanning for the possibility of both individual and

systemic data quality problems. The program monitors outlier metrics, and produces re-

ports that we analyze on a daily basis. Management staff use these reports to investigate

suspicious activities and follow up as needed.

     66.     Another quality check operation, the Coverage Improvement Operation,

seeks to resolve erroneous enumerations (people who were counted in the wrong place

or counted more than once) and omissions (people who were missed) from all housing

unit data. Coverage Improvement will attempt to resolve potential coverages issues

identified in responses from the Internet Self-Response, Census Questionnaire Assis-

tance, and NRFU operations, as well as from the paper questionnaires.

     67.     The Census Bureau believes that these quality programs (Reinterview, De-

cennial Field Quality Monitoring, and Coverage Improvement), taken together, provide

a robust quality check for our data collection operations. We believe that our quality

program remains an effective deterrent to poor performance, and an appropriate method

to identify enumerators who fail to follow procedures. None of these programs, to date,

reveals a pattern of substandard data collection.

     68.     The Census Bureau has also formed a Data Quality Executive Guidance

Group that brings together the Census Bureau’s experts in the fields of census operations,



                                           27
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 29 of 63



statistical methodology, acquisition and utilization of administrative records, and in the

social, economic and housing subject areas. The group’s mission is to provide direction

and approvals about quality assessments of changes to the operational plans and of the

2020 Census data during and post data collection. We plan to release Demographic Anal-

ysis estimates of the population in December, prior to the release of the apportionment

counts, as previously planned.

        69.       Finally, as noted by the Director in his August 3, 2020 statement, under the

Replan the Census Bureau is working to meet a similar level of household responses as

in prior censuses. In short, the Census Bureau has robust programs in place to monitor

data quality and has no indication that its NRFU operation is collecting “substandard”

data.

IX.           CENSUS STEP 6: POST-DATA COLLECTION PROCESSING

        70.       The next major step in the census, after the completion of data collection

operations, is post processing. Post processing refers to the Census Bureau’s procedures

to summarize the individual and household data that we collect into usable, high quality

tabulated data products. Our post processing procedures and systems are meticulously

designed, tested and proven to achieve standardized, thoroughly vetted, high quality

data products that we can stand behind.

        71.       The 2020 Census leveraged significant advances in computing technology

that have occurred since the 2010 Census. Internet data collection, use of smart-phones



                                               28
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 30 of 63



for field data collection, digital input of phone data collection, and state-of-the-art paper

data capture have enabled the Census Bureau to consolidate and prepare the raw census

data for processing more rapidly than ever before. Additionally, our computer applica-

tions include built-in quality controls that guide respondents through the data collection

process and help to ensure higher data accuracy at the point of data input than ever be-

fore.

        72.   The computer processing systems at Census Headquarters have also been

optimized in partnership with industry leaders using the latest hardware, database, and

processing technology available. Taking advantage of this processing power and speed,

we have been able to accelerate our processing time to fit within the re-planned schedule.

        73.   Nonetheless, post data collection processing is a particularly complex oper-

ation, and the steps of the operation must generally be performed consecutively. It is not

possible, e.g., to establish the final collection geography for the nation prior to processing

housing units and group quarters that are added or corrected during NRFU. Similarly,

it is not possible to unduplicate responses prior to processing all non-ID responses. In

this sense, the post data collection activities are like building a house – one cannot apply

dry wall before erecting the walls, any more than one could lay floor tile before the floor

is constructed. There is an order of steps that must be maintained.

        74.   As part of developing the Replan Schedule, we looked at the possibility of

starting the post data collection processing activities on a flow basis and reaffirmed that



                                             29
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 31 of 63



there is little opportunity to begin until data collection operations close everywhere. The

only processing step we could adjust in the schedule was initial processing of addresses,

which we advanced by 26 days. It is not possible, however, to begin final census response

processing in one region of the country while another region is still collecting data.

     75.      The information below provides additional detail about the post data col-

lection activities under the Replan Schedule.

           A. Incorporate address updates from the field data collection operations into

              MAF/TIGER


              Original Dates: February 10 – August 10, 2020

              Replan Dates: February 6– September 24, 2020

              During the data collection operations, the census field staff can update ad-

              dress and physical location information and add addresses. These up-

              dates are incorporated into our address and geo-spatial MAF/TIGER

              databases. Once updated, each address must be associated to the correct

              state, county, tract, block group and block. Since it is critical to associate

              each address to the correct geography, we verify that the address and geo-

              spatial updates are incorporated correctly.

           B. Produce the Final Collection Geography MAF/TIGER Benchmark

              Original Dates: August 14 – September 1, 2020

              Replan Dates: September 5 – 25, 2020


                                             30
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 32 of 63



          In preparation for the producing the final collection geography data files

          needed for producing the apportionment counts and redistricting data

          products, we create a benchmark of MAF/TIGER, which is a snapshot of

          the databases.

       C. Produce the Final Collection Address Data Products from MAF/TIGER


          Original Dates: September 2 – 14, 2020

          Replan Dates: September 26 – Oct 14, 2020

          Once the benchmark has been created, the final collection geographic data

          files are produced and verified.

       D. Produce and review the Decennial Response File 1 (DRF1)


          Original Dates: September 15 – October 14, 2020

          Replan Dates: October 14– November 8, 2020

          The verified final collection geography data are integrated with the re-

          sponse data. Integration of these data is also verified to ensure accuracy.

          The next set of activities involves the standardization of the collected in-

          formation.

          •   First we determine the final classification of each address as either a
              housing units or a group quarters facility. Addresses can change from
              a housing unit to group quarters and vice versa. Initial status is set at
              the start of the data collection operations as either a housing unit or
              group quarters. During the enumeration operations, we collect infor-
              mation that informs us on the classification. For a small number of ad-
              dresses the classification may change, for example a housing unit may


                                         31
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 33 of 63



              have been turned into a small group home. Based on the information
              collected we determine the status of every address as either a housing
              unit of group quarters.

          •   Next, we identify each unique person on the housing unit returns.

          •   As part of NRFU operation, we conduct a reinterview of a sample of
              cases to ensure quality. We incorporate the results of the reinterview.

          •   As part of the Internet self-response option and telephone operation,
              respondents can provide their data without their Census Identification
              Number (ID). These cases are assigned an ID which associates them to
              the final collection geography.

          •   Some group quarters will provide the information electronically.
              These files can contain duplicate records, so we need to remove the du-
              plicates.

          •   We also determine the population count for all group quarters.

          •   We collect data in many ways, for example on-line, over the phone, on
              a paper questionnaire, electronic administrative files, and in person us-
              ing an electronic questionnaire. As a result, we need to standardize
              the responses across the modes of collection.

          •   Finally, for the operations that collect data on a paper questionnaire,
              some housing units have more people than can fit on one paper ques-
              tionnaire. The census field staff will use multiple paper questionnaires
              to enumerate the house. These continuation forms are electronically
              linked to form one electronic form.

       E. Produce and review the Decennial Response File 2 (DRF2)


          Original Dates: October 14 – November 4, 2020

          Replan Dates: November 9 – 30, 2020

          Once the previous step has been verified, we incorporate the results from

          the Self-Response Quality Assurance operation. As part of the group




                                        32
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 34 of 63



          quarters operations, we enumerate domestic violence shelters. Their loca-

          tions and data are high sensitive and are handled with special procedures

          both in the field and in processing. Their data are incorporated at this

          point in the process. Finally, for a small number of addresses we receive

          multiple returns, for example where one person in a house completes the

          form on-line, and other completes the paper questionnaire. For these

          cases, we select a form that will be used as the enumeration of record.

       F. Produce and review the Census Unedited File (CUF)


          Original Dates: November 4 – 30, 2020

          Replan Dates: December 1 – 14, 2020

          Once the previous step has been verified, we incorporate administrative

          records data as the response data for housing units were we do not have

          an enumeration and have high quality administrative records data. Next

          we determine the status for every housing unit as occupied, vacant or

          non-existent. Non-existent units are removed from future processing. For

          every occupied housing unit, the population count is determined. For

          each person with write-in responses to the race and Hispanic origin ques-

          tions, we merge in the information from automated and clerical coding

          operations. The coding operations assign a numerical value to the write-

          in responses. At this point in the post-data collection activities, for every


                                         33
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 35 of 63



          housing unit and group quarter their location (state, county, tract, block

          group and block) is assigned, their status (occupied, vacant or non-exist-

          ent) is determined, and in occupied addresses the number of persons is

          known. In addition, at the person level the demographic information (re-

          lationship, age, date of birth, sex, race and Hispanic origin along with

          write-in code values) and at the housing unit level housing information

          (tenure) is determined. For the majority of these items, the respondent

          provided the information. However, for a small number of people and

          addresses the information may be missing or inconsistent with other pro-

          vided information, for example the Person 1’s spouse is five years old.

          The result of these processes is a file that contains records for every hous-

          ing unit and group quarters along with person records for the people as-

          sociated with the addresses. Note that some of the demographic

          information and response to the tenure question may be missing.

       G. Produce, review and release the Apportionment Counts


          Original Dates: December 1 – 28, 2020

          Replan Dates: Dec 15- 31, 2020

          Once the CUF has been verified, the process goes down two paths. The

          first path is to determine the apportionment counts. Since every housing

          unit and group quarters has a population count and linked to a state, we


                                        34
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 36 of 63



                can tabulation the state level population counts. In addition, we merge in

                the count of the Federally Affiliated Overseas population and the results

                of the Enumeration of Transitory Locations for each state. To ensure accu-

                racy in the apportionment numbers, the state counts including the over-

                seas population and apportionment numbers are verified by multiple

                independent ways. The results of the independent verifications are com-

                pared and reconciled, if necessary.

 X.         CENSUS STEP 0: RESEARCH AND TESTING OF THE 2020 CENSUS DESIGN

      76.       The operational design of the 2020 Census, discussed above, has been sub-

jected to repeated and rigorous testing. Given the immense effort required to conduct

the census, the importance of the results, and the decade of work by thousands of people

that goes into planning and conducting the decennial census, the Census Bureau expends

a significant amount of effort to evaluate its planning and design to ensure that its oper-

ations will be effective in coming as close as possible to a complete count of everyone

living in the United States. Design and testing of the 2020 Census was an iterative pro-

cess: after each test, we revised our plans and assumptions as necessary.

      77.       Below are eight significant tests conducted prior to the 2020 Census. Seven

of the tests listed below directly contributed to the support of the NRFU operational de-

sign or the infrastructure needed to support it. The eighth test pertained to In-Field Ad-

dress Canvassing.



                                             35
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 37 of 63



           A. 2013 Census Test. The 2013 Census Test explored methods for using

              administrative records and third-party data to reduce the NRFU

              workload. Key objectives of the 2013 Census Test included:

                  i. Evaluate the use of administrative records and third-party data

                     to identify vacant housing units and remove them from the

                     NRFU workload;

                 ii. Evaluate the use of administrative records and third-party data

                     to enumerate nonresponding occupied housing units to reduce

                     the NRFU workload;

                iii. Test an adaptive design approach for cases not enumerated

                     with administrative records and third-party data; and

                iv. Test methods for reducing the number of enumeration contact

                     attempts as compared with the 2010 Census.

           B. 2014 Census Test. The 2014 Census Test built upon the results from

              the 2013 Census Test specific to administrative records and third-party

              data usage to reduce the NRFU workload. Key objectives of the 2014

              Census Test included:

                  i. Testing various self-response modes, including the Internet, tel-

                     ephone, and paper, and response without a preassigned census

                     identifier;



                                       36
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 38 of 63



                 ii. Testing the use of mobile devices for NRFU enumeration in the

                    field;

                iii. Continuing to evaluate the use of administrative records and

                    third-party data to remove cases (vacant and nonresponding

                    occupied housing units) from the NRFU workload;

                iv. Testing the effectiveness of applying adaptive design method-

                    ologies in managing the way field enumerators are assigned

                    their work; and

                 v. Examining reactions to the alternate contacts, response options,

                    administrative record use, and privacy or confidentiality con-

                    cerns (including how the Census Bureau might address these

                    concerns through micro- or macro-messaging) through focus

                    groups.

           C. 2014 Human-in-the-Loop Simulation Experiment (SIMEX). Key find-

              ings included:

                  i. Determination that the field management structure could be

                    streamlined and the supervisor-to-enumerator ratios increased;

                 ii. Messaging and alerts within the operational control system

                    provided real-time and consistent communication; and




                                      37
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 39 of 63



                iii. Smartphones were usable by all people—even those with little

                     technology experience were able to adjust and adapt.

           D. 2015 Optimizing Self-Response Test. The objectives of this test in-

              cluded:

                  i. Determining use of digital and target advertising, promotion,

                     and outreach to engage and motivate respondents;

                 ii. Offering an opportunity to respond without a Census ID (Non-

                     ID Processing) and determine operational feasibility and poten-

                     tial workloads around real-time Non-ID Processing; and

                iii. Determining self-response and Internet response rates.

           E. 2015 Census Test. The 2015 Census Test explored reengineering of

              the roles, responsibilities, and infrastructure for conducting field data

              collection. IT also tested the feasibility of fully utilizing the advantages

              of planned automation and available real-time data to transform the

              efficiency and effectiveness of data collection operations. The test con-

              tinued to explore the use of administrative records and third-party

              data to reduce the NRFU workload. Key objectives included:

                  i. Continue testing of fully utilized field operations management

                     system that leverages planned automation and available real-

                     time data, as well as data households have already provided to



                                        38
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 40 of 63



                    the government, to transform the efficiency and effectiveness of

                    data collection operations;

                 ii. Begin examining how regional offices can remotely manage lo-

                    cal office operations in an automated environment, the extent

                    to which enumerator and manager interactions can occur with-

                    out daily face-to-face meetings, and revised field staffing ratios;

                iii. Reduce NRFU workload and increase productivity with the use

                    of administrative records and third-party data, field reengi-

                    neering, and adaptive design; and

                iv. Explore reactions to the NRFU contact methods, administrative

                    records and third-party data use, and privacy or confidentiality

                    concerns.

           F. 2016 Census Test. The 2016 Census Test tested different supervisor-

              to-enumerator staffing ratios and incremental improvements and up-

              dates to the field data collection software that guided an enumerator

              through interviews. The 2016 Census Test also allowed the continued

              evaluation of the use of administrative records to reduce the NRFU

              workload. Key NRFU objectives included:

                  i. Refining the reengineered field operations;

                 ii. Refining the field management staffing structure;



                                      39
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 41 of 63



                     iii. Testing enhancements to the Operational Control System and

                         field data collection application; and

                     iv. Testing scalability of Internet and Non-ID Processing during

                         self-response using enterprise solutions.

               Objectives related to self-response included:

                i.     Testing provision of language support to Limited English Profi-

                       cient populations through partnerships and bilingual question-

                       naires;

               ii.     Testing the ability to reach demographically diverse populations;

              iii.     Testing deployment of non-English data collection instruments

                       and contact strategies; and

              iv.      Refining Real-Time Non-ID processing methods, including re-

                       spondent validation.

           G. 2018 End-to-End Census Test. The 2018 End-to-End Census Test fo-

               cused on the system and operational integration needed to support the

               NRFU operation. Nearly all 2020 system solutions supporting the

               NRFU operation were deployed. The test also allowed continued

               evaluation of the NRFU contact strategy. The objectives of this test

               included:




                                           40
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 42 of 63



                        i. Testing and validating 2020 Census operations, procedures,

                            systems, and field infrastructure together to ensure proper in-

                            tegration and conformance with functional and nonfunctional

                            requirements.

                  H. Address Canvassing Test (conducted in the fall of 2016). The Ad-

                     dress Canvassing Test examined the effectiveness of the In-Office Ad-

                     dress Canvassing through the results of the In-Field Address

                     Canvassing. The objectives of the test included:

                        i. Implementing all In-Office Address Canvassing processes;

                        ii. Evaluating the effectiveness of online training for field staff;

                       iii. Measuring the effectiveness of In-Office Address Canvassing

                            through In-Field Address Canvassing; and

                       iv. Integrating multiple information technology applications to

                            create one seamless operational data collection, control, and

                            management system.

 XI.         CURRENT STATUS OF 2020 CENSUS OPERATIONS

       78.      As of September 10, 2020, over 97 million households, 65.7 percent of all

households in the Nation, have self-responded to the 2020 Census. Combining the house-




                                              41
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 43 of 63



holds that self-responded with those that field staff have enumerated under NRFU re-

veals that as of September 10, 2020 the Census Bureau has enumerated 90.1 percent of the

nation’s housing units.

     79.      The Census Bureau is now roughly 4 ½ weeks into the 7 ½ week schedule

for conducting the NRFU operation. Under the Replan Schedule, NRFU is scheduled to

last 7 ½ weeks, not 6 weeks as some of Plaintiffs’ declarations state. As of September 10,

2020, we have completed roughly 75.1% of the NRFU workload. We were helped in

achieving this result by the fact that we got a “head start” on data collection by beginning

NRFU at select offices in July at a “soft launch.” When we began NRFU in all areas on

August 9 we had already enumerated over 7.4 million households. Additionally, over

90% of the households in 49 states, Washington D.C., and the Commonwealth of Puerto

Rico have been enumerated.

     80.      While the number of enumerators hired and deployed has not been at the

level anticipated, current progress indicates that we will nonetheless be able to complete

NRFU before September 30. We currently have over 231,000 enumerators actively de-

ployed, and we are conducting continuous replacement training sessions to increase that

number.




                                            42
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 44 of 63



       81.      The productivity rate for our enumerators thus far is above the planned

rate. Our plans assumed a productivity rate of 1.55 cases/hour, and 19 hours/week aver-

age hours worked, but as of September 10, 2020 we have experienced a productivity rate

of approximately 2.19 cases/hour, and 20.0 hours/week averaged work hours.

       82.      As the Director stated on August 3, 2020, the Census Bureau intends to meet

a similar level of household responses as collected in prior censuses, including outreach

to hard-to-count communities. We are, however, facing significant risks to complete all

states by this date, due to factors beyond the Census Bureau’s control, such as wildfires

in the western part of our country, major storms, resurgence of COVID-19 restrictions

and other similar disruptions.

XII.         REPLANNING THE CENSUS – MULTIPLE TIMES

       83.      The Census Bureau’s planning for the 2020 Census was, in my professional

opinion, excellent. Our plan was comprehensive and thoroughly tested. In March 2020,

however, it became clear that COVID-19 was a serious health issue, and we were forced

to change our plans around the time we began our self-response operation.

       84.      On March 18, 2020 the Census Bureau initially announced a two-week sus-

pension of field operations to protect the health and safety of our employees and the

American public because of the COVID-19 Pandemic. Self-response continued during

this period through Internet, telephone and paper questionnaires. On March 28, 2020 the

Census Bureau announced an additional two week suspension, until April 15, 2020.



                                             43
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 45 of 63



     85.      At that time, the career professional staff at the Census Bureau undertook

the project of replanning each of the field operations based on our best predictions of

when we could safely begin sending staff into the field to interact with the public. On

April 13, 2020 staff finalized the plan to adjust field operations, and I presented the plan

to the Secretary of Commerce and Department of Commerce management. The plan in-

volved delaying our key high personal contact operations by 90 days. Update Leave,

which had started on March 15 and been stopped because of COVID-19 on March 17,

would resume pursuant to a new schedule beginning on June 13 and concluding on July

9. In-person Group Quarters operations which had been scheduled from April 2 – June

5 would be rescheduled from July 1–September 3, and our largest field operation, NRFU,

which was scheduled from May 13–July 31, would be moved to August 11- October 31.

We rescheduled self-response to conclude with the end of Field Operations so instead of

ending on July 31 as indicated in the original plan, it was extended to October 31. This

schedule required Congress to provide legislative relief from the statutory deadlines of

December 31, 2020, for the submission of the Apportionment counts to the President, and

March 31, 2021, for the delivery of redistricting data to the states. A request statutory

relief from Congress was made for 120 days to enable us to complete the field operations

and post enumeration processing.

     86.      On April 13, 2020, the Secretary of Commerce and the Director jointly an-

nounced the new Census Schedule and stated that they would seek statutory relief from



                                            44
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 46 of 63



Congress of 120 additional calendar days. This new schedule set a completion date for

field data collection and self-response of October 31, 2020. For clarity, I will refer to this

as “the COVID Schedule.” The COVID Schedule assumed Congressional action and

called for the delivery of apportionment counts to the President by April 30, 2021 (120

days after the statutory deadline) and redistricting data files to the states no later than

July 31, 2021.

     87.         Once it became apparent that Congress was not likely to grant the requested

statutory relief, in late July the career professional staff of the Census Bureau began to

replan the Census operations to enable Census to deliver the apportionment counts by

the statutory deadline of December 31, 2020. On July 29, the Deputy Director informed

us that the Secretary had directed us, in light of the absence of an extension to the statu-

tory deadline, to present a plan at our next weekly meeting on Monday, August 3, 2020

to accelerate the remaining operations in order to meet the statutory apportionment

deadline. I gathered all the senior career Census Bureau managers responsible for the

2020 Census at 8:00 a.m. on Thursday, July 30 and instructed them to gather their staff of

professional demographers, survey analysts, statisticians, and programmers and begin

to formalize a plan to meet the statutory deadline. At that time I consulted with the As-

sociate Director of Communications and we directed that the COVID Schedule be re-

moved from our website while we replanned.             We divided into various teams to




                                              45
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 47 of 63



brainstorm how we might assemble the elements of this plan, and held a series of meet-

ings from Thursday to Sunday. We developed a proposed replan that I presented to the

Secretary on Monday August 3.

     88.      In developing the proposed replan we considered a variety of options and

evaluated risk for each suggested time-saving measure. We evaluated the risks and qual-

ity implications of each suggested time-saving measure and selected those that we be-

lieved presented the best combination of changes to allow us to meet the statutory

deadline without compromising quality to an undue degree. The challenge was to

shorten the field data collection operation by 30 days, and to conclude the post processing

operation in only 3 months, as opposed to 5 months in prior schedules. We began with

a review of the status of all field outreach operations, and assessed the impacts of possible

revisions on the Census Bureau’s ability to complete those operations within the com-

pressed timeline. The six million housing units in the Update Leave Operation (which

provides Census invitations to housing units that do not receive regular US mail) had

been completed in early July, and we had received over two million self-responses and

the remaining housing units would be moved into the NRFU operation to be visited by

enumerators for personal interviewing. The Group Quarters enumeration operation

which had begun on July 1st was on track to be completed on schedule by September 3,

2020 and would not be negatively affected by compressing the balance of the Field Sched-

ule. The enumeration of persons staying in transitory locations (Campgrounds, RV



                                             46
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 48 of 63



parks, marinas and hotels without a home elsewhere) was scheduled to be conducted

from September 3–September 28. That operation could be conducted as planned within

the replan schedule timeline.

     89.      The COVID-19 pandemic had precluded the Census Bureau from sending

staff to conduct our Service Based Enumeration (SBE) operation. SBE is conducted at

emergency and transitional shelters, soup kitchens and regularly scheduled food vans

and targeted non-sheltered outdoor locations (TNSOL), and is designed to insure that

people experiencing homelessness are counted); it was originally scheduled to be con-

ducted March 30–April 2. We had conducted an extensive consultation in May and early

June with a panel of 67 national service providers, federal and state agencies to determine

the best time frame to conduct this operation to best replicate the weather, migratory

behaviors and other factors affecting this population. The overwhelming consensus of

the stakeholders, and the input from Census experts, was that the best time to conduct

this operation would be mid-late September. Based on that stakeholder consultation we

selected September 22-24 to conduct the SBE and TNSOL operations with appointments

made with service providers in early September. A review of this operation indicated

that we could conducted it in the replan as currently scheduled without disruption.

     90.      We also reviewed NRFU, our largest and most critical operation. The Cen-

sus Bureau had conducted soft launches of all our major operations (during a soft launch




                                            47
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 49 of 63



a small portion of the operation starts early to insure that all the planned and tested sys-

tems work as designed under real field conditions with real respondents and actual

newly hired temporary employees). The NRFU Soft Launch was planned with six offices

that could be safely started based on COVID risk profiles (developed using CDC, HHS,

State and Local health guidance), availability of staff, and provisioning of Personal Pro-

tective Equipment. The original plan was to begin the operation in one office from each

of our six regions starting on July 16th (Cycle 1a) and to follow on July 23rd (Cycle 1b -

one week later) with six additional offices picked from coastal areas that would be prone

to Hurricane risk. As the plan developed we were unable to take offices from all of the

areas in the original plan because of high COVID risk and state and local stay at home

orders, however we were able to select 6 offices for each cycle and these offices com-

menced NRFU field operations without incident on the planned dates. On July 14, as the

pandemic controls began to be lifted, and our concerns grew over lack of action on a

waiver of the December 31, 2020 apportionment statutory deadline, we decided to ex-

pand NRFU operations to all offices that could meet the safety, health, and staffing re-

quirements – to start those offices in advance of the initial planned start date of August

11, 2020. We deployed NRFU operations in 35 additional offices on July 30, 2020 and 39

additional offices on August 6, 2020. We then made the decision to pull forward all re-

maining offices from August 11 to August 9. All ACOs had begun NRFU operations by




                                            48
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 50 of 63



August 9 and we had enumerated over 7.4 million housing units before the Replan Sched-

ule’s official start date of August 11.

     91.      Concurrent with the early start of NRFU operations, we observed higher

levels of overall staff productivity resulting from the efficiency of the Optimizer (a soft-

ware program that both schedules work for our enumerators and then routes them in the

most effective routing). The increased productivity that we observed during the soft

launch period was a factor in our ability to design the replanned field operations to end

by September 30, 2020. The bonus plan to increase hours also contributed to our ability

to create a replan to meet this deadline. We presented the Replan Schedule to the Secre-

tary on August 3, he accepted it, and the Director announced it that same afternoon. For

clarity, I will refer to this schedule as “the Replan Schedule.”

     92.      The Replan Schedule intends to improve the speed of the NRFU operations

without sacrificing completeness. Under the Replan Schedule, the Census Bureau has

responded to the shortened calendar period for NRFU operations by taking steps to in-

crease the ability of its employees in the field to work as efficiently as possible. This

involves increased hours of work per enumerator, spread across the total workforce, to

get the same work hours as would have been done under the original time frame. We

incentivize this behavior by providing monetary bonuses to enumerators in who maxim-




                                             49
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 51 of 63



ize hours worked, and retention bonuses to those who continue on staff for multiple suc-

cessive weeks. Successful completion of NRFU is dependent on hours worked, not days

worked.

     93.       We have aimed to improve the effectiveness of our count by continuing to

maintain an optimal number of active field enumerators by conducting additional train-

ing sessions, and keeping phone and tablet computer devices for enumeration in use for

the maximum time possible, thereby decreasing the inefficiency created by training new

enumerators.

     94.       The Census Bureau was able to adopt the Replan Schedule because the de-

sign of the 2020 Census allows a more efficient and accurate data collection operation in

a shorter timeframe than was possible in the 2010 Census. Improvements that make this

possible include use of our route and case optimization software, use of handheld de-

vices, and streamlined processing. Additionally, it is worth noting that largely because

of the schedule delays, the self-response period for the 2020 Census will be longer than

the self-response period for the 2010 Census.

     95.       The Replan Schedule also necessitated some changes to the content and tim-

ing of our post processing operation. These changes include:

      •    We shortened address processing from 33 to 20 days. This required eliminat-
           ing 13 days of processing activities that will be deferred until the creation of
           the redistricting data products.




                                            50
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 52 of 63



      •    We cancelled the internal independent review of the final list of addresses
           that will be used to tabulate 2020 Census data (what we call “the MAF Ex-
           tract”).

      •    We eliminated redundant quality control steps, and the multiple file deliver-
           ies that supported those steps, in order to enable a state-by-state flow of de-
           liveries for processing. (Previous procedures delivered data to the next step
           only when the entire country had been reviewed by multiple teams).

      •    We optimized employee assignments to ensure maximum staff resource us-
           age during this shortened production period – i.e., implemented a seven-
           day/week production schedule.

      •    We compressed the time allotted for subject matter expert review and soft-
           ware error remediation, cutting 21 days from the schedule.

     96.      These changes increase the risk the Census Bureau will not identify errors

during post processing in time to fix them.

     97.      Nevertheless, the Census Bureau is confident that it can achieve a complete

and accurate census and report apportionment counts by the statutory deadline follow-

ing the Replan Schedule. The 2020 Census operational design is tailored to enumerate all

persons, including hard-to-count populations.

     98.      The Census Bureau has kept the Office of Management and Budget in-

formed about schedule developments for both the COVID Schedule and the Replan

Schedule, and has filed nonsubstantive changes that have been published in the Federal

Register. OMB was not required to approve the changes to the operational plan, nor did

it. As with the 2018 Operational Plan, we did we not ask other agencies to review or

approve either the COVID Schedule or Replan Schedule.




                                              51
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 53 of 63



 XIII.      IMPACTS OF GRANTING A PRELIMINARY INJUNCTION

     99.      On September 5, 2020 the District Court for the Northern District of Califor-

nia entered a Temporary Restraining Order (TRO) enjoining the Census Bureau from

“implementing the August 3, 2020 Replan or allowing to be implemented any actions as

a result of the shortened timelines in the August 3, 2020 Replan, including but not limited

to winding down or altering any Census field operations, until the Court conducts its

September 17, 2020 hearing on Plaintiffs’ PI motion.” In compliance with the TRO, the

Census Bureau issued the guidance attached as Exhibit A to its field staff. It also took

action at the Headquarters level to ensure that no action in the period of September 5–17

would be contrary to the TRO.

     100.     If a Court grants a Preliminary Injunction, the Census Bureau will need to

replan the remaining census operations again.

     101.     The timing of any Court order changing the schedule is particularly im-

portant, as prior to the Temporary Restraining Order, the Census Bureau had already

begun to take steps to conclude field operations. As I will explain further, the fact that

we are concluding field operations in ACOs that have completed their workload is a nor-

mal part of the NRFU operation, and is not specific to the Replan Schedule.

     102.     The Census Bureau manages its nonresponse follow up operation (NRFU)

out of “Census Field Supervisor areas” or “CFS areas” within each of the nation’s 248




                                            52
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 54 of 63



ACOs. CFS areas are supervisory work assignment areas consisting of 4,000-5,500 hous-

ing units. As of September 10, 2020, roughly 25% (3,782) of CFS areas nationwide are

eligible for what we call “the closeout phase,” and 3,461 are actually in the closeout phase,

and roughly 70 have actually reached conclusion. The closeout phase refers to the process

of focusing our best enumerators to resolve the remaining cases in that area. CFS areas

are eligible for closeout procedures when they cross the 90% completion mark. Under

the Replan, all CFS areas would have become eligible for closeout procedures on Septem-

ber 11. This does not mean that all CFS areas would have been moved to closeout proce-

dures on that date, only that regional directors could have made this decision. Under the

TRO, we have directed that no CFS area can be moved into closeout procedures until it

reaches 90% completion. The Census Bureau is continuing to work across the nation to

obtain responses from all housing units, and has not begun closeout procedures for any

CFS area with under 90% completion.

     103.     It is a normal and planned part of the NRFU operation for an ACO to move

into the closeout phase and complete operations. We used closeout procedures in NRFU

in the 2010 Census and always planned to do the same for the 2020 Census. If we have

not wound down in some areas, it is because we are still counting. Some ACOs have

greater initial workload, and some started earlier than others –therefore, moving to com-

pletion varies by ACO and is a reflection of workload and local conditions and results in




                                             53
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 55 of 63



the allocation of enumerator resources from areas that are complete to areas that require

more work.

     104.     As of September 10, 2020 we are finished with 75.1% of the NRFU field

work and over 90.1% of the housing units in the nation have been enumerated and those

numbers increase daily. Additionally, 30 states have 90% or more of their housing unit

enumeration completed, and in 13 additional states, including Washington D.C. and the

Commonwealth of Puerto Rico, we have completed over 85% of the housing units in

those states. As we complete areas, staff are offered an opportunity to assist by enumer-

ating in other areas that are not yet complete. Some staff elect that option, others choose

not to go outside of their home area, and as their area is completed, they are released. As

we complete more field work, the number of staff who are still active and the need for

staff declines, and our ability to ramp up is severely hampered.

     105.     Reduced numbers of field staff would be a barrier to reverting to the

COVID Schedule were the Court to rule later in September. Prior to issuance of the TRO,

based on progress to date, we had already begun terminating some of our temporary

field staff in areas that had completed their work, as is standard in prior censuses. It is

difficult to bring back field staff once we have terminated their employment. Were the

Court to enjoin us tomorrow we would be able to keep more staff on board than were the

Court to enjoin us on September 29, at which point we will have completed enumeration

of most of the nations’ housing units and terminated many more employees.



                                            54
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 56 of 63



     106.     Were the Court to enjoin us, we would evaluate all of the changes we made

for the Replan Schedule and determine which to reverse or modify. We would go

through each and every aspect of remaining operations and determine how best to use

the remaining time to maximize the accuracy and completeness of the census results.

     107.     Finally, we wish to be crystal clear that if the Court were to extend the data

collection period past September 30, 2020, the Census Bureau would be unable to meet

its statutory deadlines to produce apportionment counts prior to December 31, 2020 and

redistricting data prior to April 1, 2021. The post processing deadlines for the Replan

Schedule are tight, and extending the data collection deadline would, of necessity, cause

the Census Bureau to fail to be able to process the response data in time to meet its statu-

tory obligations. We have already compressed the post processing schedule from 5

months to only 3 months. We previously planned and tested our post processing systems

assuming that we would follow a traditional, sequential processing sequence, and the 3-

month schedule necessary for the Replan Schedule has already increased risk. We simply

cannot shorten post processing beyond the already shortened 3-month period.

     108.     As I have tried to make clear in this Declaration, the decennial census is a

massive, complex, and interrelated endeavor. Particularly troubling is the prospect of

continual, conflicting, and evolving court orders from this this and other courts, includ-

ing appellate courts. While Census Bureau staff have demonstrated considerable resili-

ence and flexibility during this difficult year, some certainty as to the amount of time



                                            55
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 57 of 63



available to conclude data collection and post processing will increase the likelihood of a

successful outcome.

XIV. Commitment to Transparency and High Quality Enumeration

     109.     In my role as Associate Director, I remain committed to transparency about

2020 Census operations. The Census Bureau has been posting detailed information on its

website about both self-response and NRFU completion progress:

     https://2020census.gov/en/response-rates/self-response.html

     https://2020census.gov/en/response-rates/nrfu-completion.html

     https://2020census.gov/en/response-rates/nrfu.html

The 2020 Census is the first to post NRFU workload completion rates, which is now

available at the ACO level and may be seen at https://2020census.gov/en/response-

rates/nrfu-completion.html. By “completion rate” or “completed” we are referring to

the percent of housing units in the ACO that we have resolved as occupied with an in-

terview (either resident or proxy), or confirmed as a vacant unit or deleted (as not a

housing unit).

     110.     I have briefed staff for House and Senate leadership every Friday since

April (except for August 7), and I have provided a transcribed briefing to Congress. We

produce a massive amount of documents and other information to the Office of the In-

spector General and the General Accounting Office every week, and these organizations

interview Census Bureau staff on almost a daily basis.



                                            56
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 58 of 63



     111.     In my role as the Associate Director, I remain committed to conducting a

high-quality field data collection operation as explained above, and the ultimate goal of

a complete and accurate census.




I have read the foregoing and it is all true and correct.
DATED and SIGNED:

____________________________________
Albert E. Fontenot, Jr.
Associate Director for Decennial Census Programs
United States Bureau of the Census




                                             57
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 59 of 63




             Exhibit A
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 60 of 63
Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 61 of 63
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 62 of 63



        Guidance for Field Managers related to Action Required following the 9/5 Court Order


The following are actions the Census Bureau will take or has taken to implement the September 5
Temporary Restraining Order enjoining the Bureau and the Commerce Department from:

“implementing the August 3, 2020 Replan or allowing to be implemented any actions as a result of the
shortened timelines in the August 3, 2020 Replan, including but not limited to winding down or altering
any Census field operations, until the Court conducts its September 17, 2020 hearing on Plaintiffs’ PI
motion.”


Field Managers will take the following actions to come into compliance with the September 5 Order and
to preserve continuity of field operations pending further litigation developments:

    •   Refrain from releasing data collection staff (enumerators and CFSs) in Area Census Offices where
        operational progress indicates the area is in Phase 2 or the Closeout phase of the NRFU
        operation. The Optimizer will continue to assign available work to staff who enter work
        availability. Continue to release staff for reasons related to performance, quality concerns or
        conduct, as was appropriate before the Replan.
    •   The fixed date of September 11, 2020, as the date on which all CFS areas become eligible for the
        Closeout phase has been removed. We will implement Phase 2 only after we have enumerated
        85% of housing units in a CFS area and we will implement the Closeout phase only when we
        reach 90%, which allows us to collect more quality data than the pre-Replan thresholds. Do not
        implement Phase 2 or the Closeout phase until these benchmarks have been met.
    •   The workload assigned for follow-up will reflect the following reversions to pre-Replan status:
            o We are restoring field verification of self-reported vacant housing units.
            o We will resume making six contact attempts to confirm vacant housing units, instead of
                 the one contact attempt set forth in the Replan.
            o We will resume making six contact attempts on vacant/delete cases with conflicting
                 information, instead of the one contact attempt set forth in the Replan.
            o We will resume making six contact attempts on addresses designated for reinterview
                 and SRQA contacts, instead of the one contact attempt set forth in the Replan.
            o We will reintroduce random sample reinterview cases, as had been used to supplement
                 analytical sample reinterview cases before the Replan.

Continue to take the following actions, consistent with pre-Replan procedures:

    •   Continue to conduct and schedule replacement training in areas that are showing low
        completion rates.
    •   Continue to have staff travel from areas that are at higher levels of completion to areas that are
        underperforming because of insufficient staffing numbers. This includes within and across
        regional boundaries.
    •   Continue to use the outbound telephone enumeration option for areas that are difficult to reach
        for in-person interviews, and as a supplement to in-person interviewing activities.
    •   Continue using “pop count only” during the final enumeration attempts (which occur in the last
        part of the Closeout Phase), as we have done in every prior decennial census.
    •   Continue to close CFS areas when enumeration of all housing units in that area is complete.
 Case 8:19-cv-02710-PX-PAH-ELH Document 117-1 Filed 09/11/20 Page 63 of 63




Additionally, continue to utilize enumerator and CFS awards programs as designed to maintain the
maximum feasible level of staffing and staff footprint throughout the field.
